                                                                           FW■9｀
                IN THE UblITED STATES DISTRICT COURT
           FOR Ttt WESTERN DIS口 uCT oF NORTH CAROLINA                        JuN ‑1 2020
                              ASHEVIШ        DIVIS10N
                                                                            濶Ftty
                                                                          ギ∫さ
                           DOCKET NO.1:20‑CR‑00034

trNI‐ D STATES OF AMERICA
                                                  CONSENT ORDER AND
V.                                             JUDGⅣ IENT OF FORFEITURE

JONATHAN BR00KS FLOYD


       WHEREAS, the defendant, JONATFIAN BROOKS FLOYD, has entered into
a plea agreement (incorporated by reference herein) with the United States and has
voluntarily pleaded guilty pursuant to Fed. R. Crim. P. l1 to one or more criminal
offenses under which forfeiture may be ordered;

       WHEREAS, the defendant and the United States stipulate and agree that the
properry described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
properry traceable to such property; and/or property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 21 U.S.C. $
853(p) and Fed R. Crim. P. 32.2(e); and is therefore subject to forfeiture pursuant
to 18 U.S.C. $ 924(d) and 28 U.S.C. $ 2a61(c), provided, however, that such
forfeiture is subject to any and all third parly claims and interests, pending final
adjudication herein; the defendant waives his interest, if any, in the property and
agrees to the forfeiture of such interest;

       WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P.32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuant to Fed. R. Crim. P. 32.2(bX1) & (c)(2), the Court finds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty;




     Case 1:20-cr-00034-MR-WCM Document 22 Filed 06/01/20 Page 1 of 3
       WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding concerningany
of the properly described below. If the defendant has not previously submitted such
a claim, the defendant     hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding concerning any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

       WHEREAS, the undersigned United States Magistrate Judge is authorized to
enter this Order by the previous Order of this Court No. 3:05MC302-C (September
8,2005);

     NOW, TI{EREFORE, IT IS HEREBY ORDERED THAT the following
property is forfeited to the United States:
        o Hi-Point 4095,.40 caliber rifle (S/1.{: H42595)
           o   Winchester Super       X    Defender, l2-gauge shotgun (SA[:
               t2AZX278s7)
           o   Sig Sauer P250, .40 caliber pistol (SA[: EAK043443)
           o   Glock 23, .40 caliber pistol (S/N: WDW717)
           o   Ruger SR9c,9mm caliber pistol (SA[: 336-22238)

      The United States Marshal and/or other property custodian for           the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible properfy.

      If and to the extent required by Fed. R. Crim. P. 32.2(b)(6),21 U.S.C. g
853(n), andlor other applicable law, the United States shall publish notice and
provide direct written notice of this forfeiture.

      As to any firearms and/or ammunition listed above and/or in the charging
instrument, defendant consents to disposal by federal, state, or local law enforcement
authorities upon such legal process as they, in their sole discretion, deem to be
legally sufficient, and waives any and all right to further notice of such process or
such destruction.

      Any person, other than the defendant, asserting any legal interest in         the
property may, within thirty days of the publication of notice or the receipt of notice,




    Case 1:20-cr-00034-MR-WCM Document 22 Filed 06/01/20 Page 2 of 3
whichever is earlier, petition the court for a hearing to adjudicate the validity of the
alleged interest.

      Pursuant to Fed. R. Crim. P.32.2(b)(3), upon entry of this Order of Forfeiture,
the United States Attorney's Office is authorized to conduct any discovery needed
to identift, locate or dispose of the property, including depositions, interrogatories,
requests for production of documents and to issue subpoenas, pursuant to Fed. R.
Civ. P.45.

       Following the Court's disposition of all timely petitions filed, a final order of
forfeiture shall be entered, as provided by Fed. R. Crim. P.32.2(c)(2).It no third
party files a timely petition, this order shall become the final order and judgment of
forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United States shall
have clear title to the property and shall dispose of the properly according to law.
Pursuant to Fed. R. Crim. P.32.2(b)(4)(A), the defendant consents that this order
shall be final as to defendant upon filing.




Assistant United States Attorney




  hathan Brooks                            Frank Allen-Webster
                                           Attorney for Defendant



                                            Stned cJ″ ″し                 ,2020



                                            United States       istrate Judge
                                                              of North Carolina


                                           3




    Case 1:20-cr-00034-MR-WCM Document 22 Filed 06/01/20 Page 3 of 3
